VIC HALL, Justice.
This is an appeal by a juvenile contesting an order of the juvenile court which waived that court’s jurisdiction and transferred the juvenile to the district court for criminal proceedings. Appellant’s two points of error are based upon the single assertion that he was not served with a summons within the requirements of § 53.06 and § 53.07, V.T.C.A., Family Code. We overrule this contention and affirm the judgment.
One of the first questions raised on the transfer hearing was whether or not appellant had been served with the summons. The only evidence on this issue was the testimony of the juvenile probation officer. He first stated that appellant was not served with a summons, but when then *134asked whether he knew on personal knowledge that appellant “has not been served with any summons” he answered, “I can’t answer that, I really don’t know. I will answer it that way. I am not sure, I will put it. My personal knowledge, I don’t know if he was or was not.” This testimony does not conclusively establish that appellant was not served with the summons.
The judgment is affirmed.